DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 19, 22, 25, and 28 - 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiu et al (US 2021/0051340, hereafter Xiu).
As per claim 16, Xiu discloses a decoding method, comprising:
determining from a bitstream that a block of a picture uses a tool in which a second motion vector used for temporally predicting said block results from a refinement of a first motion vector encoded in the bitstream (¶ 29);
splitting said block in several hardware units, a hardware unit being a portion of a picture such that all computations inside said portion are done independently of any other portion of said picture(¶ 47); and
reconstructing said block by applying said tool on each hardware unit (¶ 47).
Regarding claim 19, arguments analogous to those presented for claim 16 are applicable for claim 19.
Regarding claim 22, arguments analogous to those presented for claim 16 are applicable for claim 22.
Regarding claim 25, arguments analogous to those presented for claim 16 are applicable for claim 25.
Regarding claim 28, arguments analogous to those presented for claim 16 are applicable for claim 28.
Regarding claim 29, arguments analogous to those presented for claim 16 are applicable for claim 29.
Regarding claim 30, arguments analogous to those presented for claim 19 are applicable for claim 30.
Regarding claim 31, arguments analogous to those presented for claim 19 are applicable for claim 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17, 18, 20, 21, 23, 24, 26, and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiu in view of Wang (US 10,554,965).
As per claim 17, Xiu discloses the method of claim 16.
However, Xiu does not explicitly teach wherein said block is split in several hardware units when the block has a size greater than a predefined maximum hardware unit size.
In the same field of endeavor, Wang teaches wherein said block is split in several hardware units when the block has a size greater than a predefined maximum hardware unit size (column 9 lines 21 – 52).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Xiu in view of Wang.  The advantage is improved video compression.
As per claim 18, Xiu discloses the method of claim 17.
However, Xiu does not explicitly teach wherein said block is split in several hardware units of the maximum hardware unit size and if the splitting results in a hardware unit of the maximum hardware unit size at least partially outside the block, adapting the size of said hardware unit so that said hardware unit is in the block.
In the same field of endeavor, Wang teaches wherein said block is split in several hardware units of the maximum hardware unit size and if the splitting results in a hardware unit of the maximum hardware unit size at least partially outside the block, adapting the size of said hardware unit so that said hardware unit is in the block (column 9 lines 21 – 52).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Xiu in view of Wang.  The advantage is improved video compression.
Regarding claim 20, arguments analogous to those presented for claim 17 are applicable for claim 20.
Regarding claim 21, arguments analogous to those presented for claim 18 are applicable for claim 21.
Regarding claim 23, arguments analogous to those presented for claim 17 are applicable for claim 23.
Regarding claim 24, arguments analogous to those presented for claim 18 are applicable for claim 24.
Regarding claim 26, arguments analogous to those presented for claim 17 are applicable for claim 26.
Regarding claim 27, arguments analogous to those presented for claim 18 are applicable for claim 27.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487